Citation Nr: 1752009	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic active lumbosacral strain; myositis (claimed as low back disability).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1974 to September 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these matters in May 2016 for further development.  Subsequent to that development, the Board remanded the claims again in June 2017 to allow the RO to readjudicate the issues, including providing a supplemental statement of the case (SSOC).  Such was provided in August 2017.

Additionally, in the May 2016 remand, the Board noted that the issue of entitlement to a clothing allowance had been raised by the record in an October 2014 statement, but had not been adjudicated by the agency of original jurisdiction (AOJ).  The Board therefore referred the issue to the AOJ for appropriate action.  In the June 2017 Board decision, the issue was again referred to the AOJ.  A review of the record reveals that the AOJ has still not taken action on that issue.  Therefore, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

As noted, the Veteran's claim for a rating in excess of 40 percent or his service-connected back disability was remanded in May 2016 for further development.  The Board requested all outstanding VA treatment records and an updated VA examination to determine the current severity of his back disability.

Thereafter, updated VA treatment records were received in September 2016 and the Veteran was also afforded a VA examination in September 2016.  The Veteran reported flare-ups in his back, including with prolonged standing, prolonged sitting, and while bending forward.  Range of motion testing revealed forward flexion to 50 degrees, and extension to 15 degrees.  The examiner noted the Veteran experiences pain but it does not result in functional loss.  She indicated no evidence of pain with weight bearing; however, there is objective evidence of localized tenderness in the lumbar.

The examiner indicated the Veteran is able to perform repetitions with no additional loss of function or range of motion, after three repetitions.  With regard to flare-ups, the examiner noted that the examination was not being conducted during a flare-up and she was unable to state without speculation whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability during flare-ups.  She reported pain, weakness, fatigability or incoordination could limit the functional ability of an individual that has a musculoskeletal pathology during a flare-up; however, to classify the functional limitation in the absence of the flare-up as significant, mild, moderate or severe would be mere speculation.  Additionally, the examiner found no ankylosis of the spine and no intervertebral disc syndrome.

With regard to the impact the back disability has on the Veteran's ability to work, the examiner stated the condition does not preclude him from obtaining or maintaining a gainful sedentary occupation.  Limitations included lifting, pushing, pulling or carrying more than 15-20 pounds of weight, overhead activities, prolonged standing, prolonged walking, prolonged sitting and going up and down stairs.

A review of the record shows that the Veteran has previously reported and sought treatment for flare-ups of his back disability.  In the October 2009 VA examination, the Veteran reported experiencing flare-ups, including pain at a level of 9 out of 10, which occurred weekly and lasted for several hours.  These flares were aggravated by heavy lifting, stooping, prolonged standing and/or ambulation and were alleviated by medication.  The examiner found no additional limitation of motion or functional impairment during these flare-ups.  Further, an August 2011 VA treatment record shows the Veteran sought treatment at that time for a flare-up of his low back disability.

Despite the September 2016 VA examination and opinion, an additional VA examination is required to determine the current severity of the Veteran's back disability.  The examination must comply with guidelines established by the United States Court of Appeals for Veterans Claims (Court) decision issued in the case of Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court in Correia established that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  This standard was not fully satisfied in the September 2016 VA examination and, therefore, the Board finds that an additional VA examination is warranted.

Moreover, the examiner indicated that the examination was not conducted during a flare-up, but that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  In Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp v Shulkin, 29 Vet. App 26, 34 (2017).  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

Given the aforementioned, the Board finds the September 2016 VA examiner did not provide an adequate rationale with regard to potential additional functional loss during the reported flare-ups of the Veteran's back disability.  Further inquiry should reasonably have been attempted by the examiner to determine the impact of these flare-ups before concluding that an opinion could not be provided without resorting to speculation.  On remand, the examiner is required to ascertain adequate information regarding the Veteran's flare-ups and "estimate the functional loss that would occur during flares."  See Sharp v. Shulkin, 29 Vet. App. at 33.

The TDIU issue currently before the Board will also be remanded as it is inextricably intertwined with the remanded claim of entitlement to an increased rating for the Veteran's back disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, in light of the remand, the AOJ should obtain updated VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records since August 2017.

2. Then, schedule the Veteran for a VA examination to ascertain the severity of his service-connected lumbar spine disability.

The examiner should specifically test the joint for pain on both active and passive motion, in weight bearing and nonweight-bearing.  

The examiner should also estimate the functional loss that would occur during flare-ups.

He or she should ascertain adequate information directly from the Veteran-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares with estimates derived from information procured from relevant sources (including lay statements of the Veteran).

If any of this cannot be accomplished, it should adequately be explained why.

The examiner should also comment on the effect of the Veteran's lumbar spine disability on his ability to secure and follow a gainful occupation.

3. Finally, readjudicate the appeal, to include the claim for a TDIU, based on all of the evidence of record.  If any benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



